Citation Nr: 1824126	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  15-19 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for left lower extremity peripheral neuropathy.

2.  Entitlement to service connection for right lower extremity peripheral neuropathy.

3.  Entitlement to service connection for a left knee disability.

4.  Entitlement to service connection for a right knee disability.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.



REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney at Law


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service from January 1943 to December 1945.  The Veteran died in December 2010.  The appellant claims as the Veteran's surviving spouse.  She filed for substitution for the Veteran's appellate claims in February 2011.  An RO formal recognition of the appellant as a valid substitute is not of record; however, as the RO has adjudicated the above claims as if the appellant was a valid substitute, the Board concludes that such a determination was implicitly made by the RO.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction for the claims currently resides with the Detroit, Michigan RO.

In November 2014, the Board remanded the above claims for the issuance of a Statement of the Case (SOC), which was issued by the RO in March 2015.  The Board subsequently remanded the issues in May 2017 for additional development.  Based on the completion of the requested development and the readjudication of the claims, the Board finds that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The May 2017 Board determination also remanded the issues of entitlement to special monthly compensation (SMC) based on loss of use and an increased rating for left lower extremity cold injury residuals with arthritis.  In a February 2018 rating decision, the RO granted entitlement to SMC and assigned effective dates.  The rating decision also granted the highest rating available for the left lower extremity for the entirety of the appellate time period.  Based on the foregoing, the Board finds that the foregoing issues have been granted in full and that they are no longer in appellate status. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  Left lower extremity peripheral neuropathy was not manifest in service, an organic disease of the nervous system was not manifest within one year of separation from service, and left lower extremity peripheral neuropathy is not otherwise related to service and was not caused or aggravated by a service-connected disability. 

2.  Right lower extremity peripheral neuropathy was not manifest in service, an organic disease of the nervous system was not manifest within one year of separation from service, and right lower extremity peripheral neuropathy is not otherwise related to service and was not caused or aggravated by a service-connected disease or injury.

3.  A left knee disability was not manifest in service, arthritis of the left knee was not manifest within one year of separation from service, and a left knee disability is not otherwise related to service and was not caused or aggravated by a service-connected disease or injury.

4.  A right knee disability was not manifest in service, arthritis of the right knee was not manifest within one year of separation from service, and a right knee disability is not otherwise related to service and was not caused or aggravated by a service-connected disease or injury.

5.  The Veteran's service-connected disabilities did preclude him from securing and following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  Left lower extremity peripheral neuropathy was not incurred in or aggravated by service, may not be presumed to have been incurred therein, and was not caused or aggravated by a service-connected disease or injury.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2017).

2.  Right lower extremity peripheral neuropathy was not incurred in or aggravated by service, may not be presumed to have been incurred therein, and was not caused or aggravated by a service-connected disease or injury.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2017).

3.  A left knee disability was not incurred in or aggravated by service, may not be presumed to have been incurred therein, and was not caused or aggravated by a service-connected disease or injury.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2017).

4.  A right knee disability was not incurred in or aggravated by service, may not be presumed to have been incurred therein, and was not caused or aggravated by a service-connected disease or injury.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2017).

5.  The criteria for entitlement to TDIU have been met.  38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Neither the appellant nor her representative has identified any shortcomings in fulfilling VA's duty to notify and assist that was not corrected by the development ordered in the May 2017 Board remand.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits.

Relevant Factual Background

The Veteran's service treatment records have been found to be unavailable due to a fire-related incident.

In a December 1978 treatment record, the Veteran had a chronic non-healing ulcer on the right big toe that had been present for several months.  The impression was an indolent ulcer, nature undetermined.  A March 1979 private record indicated that the Veteran's right big toe ulcer (which was failing to fully heal) was "undoubtedly related to the fact that he has minimal if any sensation on the plantar aspects of his feet.  Apparently it is not clear why his sensory neuropathy exists.  He claims that he has been tested for diabetes and has no abnormalities in his sugar."  During April 1979 treatment for the same ulcer there was no evidence of gross circulatory disturbance on examination.  In May 1979, the working diagnosis was neurogenic ulcer, right big toe.  In July 1979, the Veteran had an ulceration of the underside of the right great toe.  The Veteran was aesthetic over the fore-foot and toes, which the Veteran attributed to an old injury by bumping his leg against some iron while at work.  

January 1986 x-rays of the knees showed no arthritic changes.  

An October 1992 record indicated that the Veteran had been "borderline diabetic" for the past 2 years.  In October 1993, the Veteran was noted to have diabetes mellitus typical right and left foot ulcers.  By December 1996, the Veteran had a formal diagnosis of diabetes mellitus.  A January 1998 private treatment record, by contrast, noted a history of diabetes mellitus for the past 20 years.  A February 1998 private treatment record stated that the Veteran "has no feelings in his legs due to diabetic neuropathy" and that the Veteran had at least a 6 year history of diabetes mellitus.  The Veteran was noted to have a numb feeling of his lower legs including his feet that had no sensorium or feeling due to the diabetic neuropathy.  

Thereafter, the Veteran had intermittent but ongoing ulcers, numbness, and other symptoms regarding the right lower extremity.  As a result, in April 2002 the Veteran underwent transmetatarsal amputation of the right foot, but this was unsuccessful in containing the infection, as cellulitis extended up the ankle, and in May 2002 the Veteran underwent a below the knee amputation.  An April 2002 private physician indicated that there was insulin dependent diabetes mellitus with peripheral neuropathy. 

The Veteran was afforded June 2008 peripheral nerves examination, wherein the Veteran indicated that the date of diagnosis was unknown, but that he experienced numbness in the feet in 1949 that had gotten progressively worse.    

The Veteran was afforded a VA diabetes mellitus examination in June 2008.  The examiner noted a diagnosis of diabetes mellitus in 1996, although the examiner also indicated a diagnosis in 1976.  The examiner concluded that the Veteran's peripheral neuropathy was due to the diabetes because the onset of the complication was consistent with the onset of the diabetes, as well as due to the severity of the complications.    

Following the foregoing examinations, the examiner concluded that the bilateral lower peripheral neuropathy was not caused by or the result of the Veteran's in-service frostbite injury.  The rationale indicated that sequelae of frostbite could be significant and prolonged.  Permanent cold sensitivity, pain, tingling and hyperhidrosis were common.  Skin color changes could occur.  When deep frostbite involved the bones or joints, then arthritis could result.  In addition, infection was a possible complication and deep frostbite often resulted in amputation.  In this case, however, the Veteran's symptoms progressed after being diagnosed with diabetes mellitus in 1976 and there was no evidence or documentation of complications from frostbite prior to the diagnosis of diabetes mellitus.  As such, it was the examiner's opinion that the amputations, peripheral neuropathy, and infection were related to the diabetes and not the in-service cold weather injury.

The Veteran was afforded VA examinations for the lower extremities in June 2008, wherein he reported exposure to extreme cold for long periods of time while on active duty in Belgium.  He indicated that "my feet were almost frozen" and involved frostbite to the feet and hands.  There was discoloration of the feet, which lasted from 2 to 4 weeks.  The examiner indicated that the right lower leg and left foot amputations were related to the cold injury.  The Veteran underwent a right lower leg amputation in 2002 following chronic lesions with subsequent gangrene to the feet.  The Veteran also discussed surgery in the 1970s for "nerves to left foot ligament" that were causing pain.  There was a history of severe numbness in the left foot.  The Veteran was unable to stand, transfer, or walk.  Reflexes were diminished bilaterally and sensation was absent.  Muscle strength was 3 out of 5 and pulses were decreased or absent.  The diagnosis was residuals of frostbite, which had significant occupational effects due to decreased mobility and pain.  It also affected daily activities, resulting in a moderate impact on exercise; severe impact on chores and shopping; and prevented sports, recreation, and traveling.  The Veteran had worked in silver brazing until his retirement in 1980 based on his eligibility by age or duration of work.  There were significant effects on occupational activities due to decreased mobility and pain that would result in the need for the assignment of different duties and increased absenteeism.  There was no effect on bathing, dressing, toileting, or grooming due to the residuals of frostbite.

The Veteran was afforded a June 2008 residuals of amputation examination.  The examiner noted the 2002 below the knee amputation.  

The Veteran was afforded a VA audio examination in June 2008.  The Veteran's chief complaint was decreased hearing acuity.  The Veteran had noise exposure from his work as a farmer prior to his active service, from combat and gunfire during service, and from working at a refrigeration plant for 30 years after service.  In addition, there was noise exposure from occasional hunting activities.  The examination report did not indicate a specific time of onset of the Veteran's decreased hearing acuity.  The Veteran denied a history of tinnitus.  On examination, the Veteran had a bilateral hearing loss disability for VA purposes that was diagnosed as bilateral sensorineural hearing loss.  

In his July 2009 notice of disagreement, the Veteran disagreed that he had been diagnosed with diabetes mellitus in 1976 and that he had not been diagnosed until 1996.  As such, he felt that his lower extremity problems were due to his in-service cold weather injuries.  

In an attachment to her May 2015 substantive appeal, the appellant argued that the Veteran had been walking for decades on his lower extremities that were subject to the in-service cold injuries, whereas it was not until decades later that he developed diabetes mellitus.  As such, "it would seem all but obvious that the detriment to the knees, the foot and the lower extremity neuropathies were well under way by the date of diagnosis of the subsequent diabetes - a fact proven by the historical record.  While we will not imply that the loss of the veteran['s] right lower leg in 2002 did not additionally aggravate the lower extremity joints, by time line, the veteran improperly ambulated on the cold-injured joints for better than fifty-five years before the initial amputation - only five years before the date of claim."

In a March 2017 statement, the appellant's representative pointed out that the bilateral cold injury residuals had been present for some 60 years, during which time the Veteran was ambulating on severely damaged legs.  "It would seem all but obvious that the severity of [the] condition coupled with the duration of aggravating impairment - six decades - would promote the advanced degeneration of the knees - the next most proximate weight-bearing disability to the remaining cold-injured foot.  The veteran's knee diagnosis, again at the time, was degenerative - exactly as would be expected following sixty years of improper gait and overcompensation."

A July 2017 VA medical opinion is of record regarding the bilateral knees.  The reviewing physician discussed the above March 2017 statement from the appellant's representative regarding ongoing gait problems affecting his knees.  The physician also discussed the medical evidence of record.  The physician concluded that the degenerative arthritis of the knees was not incurred in service or within one year of separation from service and was not due to any incident of service.  The physician also stated that the Veteran's cold weather injuries did not cause his bilateral knee arthritis.  The basis for the foregoing opinions was based on the fact that the Veteran's service and his cold injury occurred in the 1940s but that in 1985 knee x-rays showed no arthritis.  The physician noted that it appeared the Veteran's foot problems started in 1979 and that while there was no notice of gait disturbance "it would be reasonable to assume that problems ambulating would occur in 1979 due to his ulcerations and neuropathy."  As to aggravation of the degenerative joint disease of the knees by the service-connected cold injury, the physician stated that there was no objective evidence to support that conclusion.  Assuming a gait disturbance beginning in the 1970s such problems would be related to the Veteran's neuropathy and there was no indication that the neuropathy caused abnormal gait to such an extent that it would aggravate the knees.  In any case, the physician stated that the records did not note a baseline gait and to what extent the gait was altered by the neuropathy.  In any case, it was clear that the Veteran was functioning well, as evidenced by gainful employment for close to 30 years, no degenerative joint disease until after 1985, and neuropathy noted in 1979.

A July 2017 medical opinion is of record as to the bilateral lower extremity neuropathy.  The examiner concluded that the Veteran's service-connected cold injuries did not cause his diagnosed neuropathy, as neuropathy was not documented or diagnosed until 1979, or many decades after service and the cold injury.  As to aggravation, a baseline status needed to be known to determine whether there was aggravation.  Such information was not of record.  The etiology of the neuropathy remained unclear.  The physician noted that the Veteran was not diagnosed with diabetes mellitus until the 1990s and had already been diagnosed with neuropathy in the late 1970s.  "While neuropathy can predate the diagnosis of [diabetes mellitus], the medical literature does not indicate such a prolonged time period prior to onset of clinical nerve damage.  It also does not support that neuropathy occurs after cold exposure 30 years later as is in this case."

Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C. §§ 1110, 1131 (2012).  

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic."  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 CFR 3.303(b).  In addition, there is a one year presumption for arthritis and organic diseases of the nervous system.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).

To establish a right to compensation for a present disability, a Veteran must show: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a); see also Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310.

The Veteran's personnel records document combat service during World War II as an antiaircraft machine gunner in France, Holland, Belgium, and Germany, which potentially raise the combat provisions of 38 U.S.C. § 1154 (2012).  That said, the Veteran did and now the appellant does not allege that his bilateral knee or neuropathy disabilities were coincident with participation in combat with the enemy.  He reported the onset of numbness in the lower extremities in 1949, or about 4 years after separation from service and has contended that his bilateral knee disabilities were the result of decades of walking with an antalgic gait due to the lower extremity cold injury residuals.  As such, the above provisions are not for application.

As outlined above, the Veteran had diagnosed right and left lower extremity peripheral neuropathy and right and left knee arthritis.  As such, the crucial inquiry is whether any of these diagnosed problems were incurred in or were otherwise related to the Veteran's active service or were caused or aggravated by a service-connected disease or injury.  

As an initial matter, the Board concludes that there is insufficient evidence to find that any of the disabilities were incurred in service or were otherwise related to service.  As noted above, the Veteran reported onset of his symptoms associated with peripheral neuropathy (namely lower extremity numbness) multiple years after service and x-rays in 1985 showed no right or left knee arthritis.  The July 2017 VA physician's opinion also concluded that the disabilities were not incurred in or were otherwise related to service, based on the evidence of record.  

In reaching that conclusion, the Board recognizes that arthritis and organic diseases of the nervous system are chronic diseases listed under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Here, right and left knee arthritis and right and left lower extremity peripheral neuropathy were not noted, manifest or identified during service or within one year of separation.  In addition, the Veteran did not have characteristic manifestations sufficient to identify the disease entity during that time frame.  38 C.F.R. § 3.303(b).  In light of the foregoing, service connection based on the provisions of 38 C.F.R. § 3.303(b) is not warranted for any of the claimed disabilities  

The primary issue, therefore, is whether the claimed disabilities were caused or aggravated by the Veteran's service-connected right and left lower extremity cold injury residuals.  Having reviewed the complete record, the Board concludes that the preponderance of the evidence is against finding that the Veteran's right and left knee and lower extremity peripheral neuropathy were caused or aggravated by a service-connected disability.  

In reaching that conclusion, the Board finds the opinions expressed in the July 2017 VA medical opinions of significant probative value.  The opinions were based on a review of the claims file, including the lay statements and the medical evidence of record.  As to the knees, the Veteran's lower extremity cold injury residuals occurred multiple decades prior to bilateral knee disabilities and there was no indication that the symptoms associated with the cold injury residuals were of such a type as to cause a sufficiently altered gait to cause or aggravate a knee disability.  As to the bilateral lower extremity peripheral neuropathy, it was unclear as to the precise cause of the neuropathy.  Diabetic neuropathy symptoms could predate the onset of diabetes, but not generally decades before the diabetes onset.  On the other hand, the Veteran did not have documented peripheral neuropathy until decades after the cold injury, which also spoke against attributing the peripheral neuropathy to the cold injury in service.  Similarly, as there was no baseline prior to the onset of the peripheral neuropathy symptoms, an opinion as to aggravation could not be offered.  As a complete rationale was provided as to each opinion offered, the Board finds these reports to be the most probative evidence of record as to whether the Veteran's right and left knee and lower extremity peripheral neuropathy disabilities were caused or aggravated by his service-connected cold injury and associated residuals.

The only evidence supporting an association between the Veteran's knee and lower extremity peripheral neuropathy disabilities and the service-connected right and left lower extremity cold injury and associated residuals are multiple lay statements from the Veteran, the appellant, and their representative.  In that regard, these individuals can attest to physically observable symptoms and diagnose certain disabilities in some cases.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Veteran can competently report lower extremity numbness and knee pain.  That said, based on the timing of onset of these symptoms and the complexity of relating such symptoms to service or a service-connected disability, the Veteran affords far greater probative weight to the medical opinions of record, as the medical professionals have a higher level of education, training, and experience in such matters.  

Thus, there is no competent and credible evidence of manifestations of knee arthritis or lower extremity peripheral neuropathy in service or within one year of separation from service.  The most competent evidence has found nothing to suggest that the disabilities otherwise are related to service.  Moreover, the most probative evidence indicates that the claimed disabilities were not caused or aggravated by a service-connected disability.  In light of the foregoing, the Board finds that the preponderance of the evidence is against the claims, and the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).  The appeals must therefore be denied.

TDIU

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2017).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2017).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable; (2) Disabilities resulting from common etiology or a single accident; (3) Disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric; (4) Multiple injuries incurred in action; or (5) Multiple disabilities incurred as a prisoner of war.  Id.

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background, including his employment and educational history.  38 C.F.R. §4.16(b).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2017).

In this case, the Board notes that the Veteran's service-connected disabilities included post-operative residuals of right lower extremity cold injury, to include right below the knee amputation, rated as 40 percent disabling; post-operative residuals of left lower extremity cold injury, to include left foot infection with partial foot removal and left below the knee amputation, rated as 30 percent disabling prior to April 1, 2009, and as 40 percent disabling from that date; tinnitus, rated as 10 percent disabling; cold injury residuals, right upper extremity, to include arthritis, rated as 10 percent disabling; bilateral hearing loss, rated as noncompensably disabling; and cold injury residuals, left upper extremity, to include arthritis, rated as noncompensably disabling.  The Veteran's combined disability rating was 70 percent prior to April 1, 2009, and 80 percent from that date.  Therefore, the Veteran's service-connected disabilities met the percentage rating standards for TDIU for all periods on appeal.  38 C.F.R. § 4.16(a). 

Thus, the Board must now consider whether the evidence reflects that the Veteran's service-connected disability rendered him unemployable.  

As an initial matter, the Board notes that the RO's most recent adjudication of the claim, in a March 2018 Supplemental Statement of the Case (SSOC) denied the claim, in part, on the basis that the Veteran and appellant failed to provide a complete employment history.  However, in June 2008 in the Veteran's Application for Increased Compensation Based on Unemployability he indicated that he had not worked since May 1980 as an equipment operator.  His highest earnings year was $26,000.00 in 1978.  There is no evidence or indication that the Veteran worked after his initial claim for TDIU and, indeed, there is substantial evidence to indicate that he did not work at any point in the slightly more than 2 years between his claim and his death.  The Board finds that there is sufficient employment information by which to adjudicate the claim.

That said, the prior RO adjudications also concluded that the Veteran's service-connected disabilities did not render him unemployable.  The Board does not agree.  In reaching that conclusion, the Board acknowledges that the Veteran has not worked since 1980.  There is conflicting evidence as to the basis of the Veteran's retirement in 1980.  In his June 2008 claim for TDIU, he contended that he became unable to work due to his service-connected disabilities as of May 1980 when he retired; however, during multiple VA examinations he reported to examiners that he stopped working due to eligibility for retirement based on his age or duration of service.  In any case, during the applicable appellate time period there is substantial evidence of the Veteran's inability to perform work in silver brazing as an equipment operator due to his lower extremity cold injury residuals and ultimate amputations.  

The lower extremity amputations would have made any employment requiring standing or walking impossible.  The upper extremity disorders would have reduced the ability to perform fine-type work and the auditory impairments would have reduced his ability to communicate.  The fact that he retired for reason unrelated to his service connected disability is for consideration.  However, service connected disabilities would have precluded re-entrance into the work force.

The combination of lower extremity impairments with amputations, upper extremity impairments and auditory impairments precluded substantially gainful employment.


ORDER

Entitlement to service connection for left lower extremity peripheral neuropathy is denied.

Entitlement to service connection for right lower extremity peripheral neuropathy is denied.

Entitlement to service connection for a left knee disability is denied.

Entitlement to service connection for a right knee disability is denied.

Entitlement to TDIU is granted subject to the controlling regulation governing the payment of monetary benefits.





______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


